NUMBER 13-15-00366-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


DAVID CHARLES LOEB,                                                      Appellant,

                                         v.

DAVID M. COOVER,                                                          Appellee.


              On appeal from the County Court at Law No. 2
                        of Nueces County, Texas


                                     ORDER

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Order Per Curiam

      This cause is before the Court on appellant David Loeb’s amended unopposed

motion to stay further proceedings and deadlines in this Court until the conclusion of

mediation, which is scheduled for the first week in November.      The Court, having

examined and fully considered the documents on file and the unopposed motion to stay,
is of the opinion that the motion to stay proceedings and deadlines in the appeal should

be granted. The motion to stay is GRANTED and the deadlines and proceedings in this

appeal will be STAYED until mediation has been concluded. The Court directs appellant

to file, on or before November 13, 2015, either (1) a motion to reinstate the appeal, (2) a

motion to dismiss the appeal pursuant to settlement, or (3) a motion to abate the appeal

pending conclusion of mediation.

                                                        PER CURIAM


Delivered and filed the
4th day of November, 2015.




                                            2